Citation Nr: 0727398	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to June 1962 
and from August 1963 to August 1967.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  Later, a 
rating decision issued by the RO in Newark, New Jersey, 
continued the noncompensable evaluation.  The claims file is 
now associated with the RO in Newark, New Jersey.  


FINDINGS OF FACT

1.  At the November 2002 VA audio examination, the results of 
the veteran's controlled speech discrimination test were 
92 percent for the right ear and 92 percent for the left ear 
and the average of his scores on his puretone audiometer test 
for 1,000, 2,000, 3,000, and 4,000 Hertz were 48 for the 
right ear and 55 for the left ear.  

2.  At the July 2005 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 
88 percent for the right ear and 88 percent for the left ear 
and the average of his scores on his puretone audiometer test 
for 1,000, 2,000, 3,000, and 4,000 Hertz were 53 for the 
right ear and 64 for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the veteran's service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85. 4.86, and 
Diagnostic Code 6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, when the objective data from the two audiometry tests 
are applied to the criteria for evaluating hearing loss 
disabilities, a compensable rating is not warranted.  Thus, 
the noncompensable rating is appropriate for the entire 
rating period.  
  
A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  



The veteran was given the required tests in November 2002 and 
in July 2005 with the following results:  


Novembe
r
2002
    
July 
2005

Right
Left
Right
Left
Controlled speech 
discrimination
92
92
88
88

Puretone test     1000 
Hz

45

40

50

45
                          
2000 Hz
45
60
50
70
                          
3000 Hz
50
60
55
70
                          
4000 Hz
50
0
55
70

Average score

48

55

53

64
For the November 2002 audiometry test results, using Table VI 
of 38 C.F.R. § 4.85, with respect to the veteran's right ear, 
the score for his speech discrimination test (92%) and the 
average score for his audiometric test (48) intersect to 
yield the hearing acuity "numeric designation" of Roman 
numeral I.  Similarly, the test scores for his left ear 
(speech discrimination of 92% and average audiometric score 
of 55) intersect to yield a hearing acuity "numeric 
designation" of Roman numeral I.  Those Roman numerals are 
then applied to Table VII in 38 C.F.R. § 4.85, which sets 
forth the percentage evaluation for hearing impairment under 
Diagnostic Code 6100.  Using Roman numeral I for each ear, 
the result is a zero percent, or noncompensable, disability 
rating.  

For the July 2005 audiometry test results, using Table VI of 
38 C.F.R. § 4.85, with respect to the veteran's right ear, 
the test scores (speech discrimination of 88% and average 
audiometric score of 53) intersect to yield a hearing acuity 
"numeric designation" of Roman numeral II.  With respect to 
the veteran's left ear, the test scores (speech 
discrimination of 88% and average audiometric score of 64) 
intersect to yield a hearing acuity "numeric designation" 
of Roman numeral III.  Applying those Roman numerals to Table 
VII in 38 C.F.R. §4.85, the result is a noncompensable 
disability rating.  

The regulations provide that with certain exceptional 
patterns of hearing impairment, the hearing test data should 
be applied to different tables.  An alternative calculation 
is used either: (1) when the puretone threshold at each of 
four frequencies (1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz) is 55 
decibels or more (38 C.F.R. § 4.86(a)); or (2) when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz (38 C.F.R. § 4.86(b)).  
Since the veteran's patterns of hearing impairment do not 
meet those criteria, the alternative methods of calculating 
the evaluation for hearing loss is not applicable.  

The veteran asserts that the controlled speech discrimination 
test (Maryland CNC) does not accurately measure the 
difficulty he has in understanding all the words of a spoken 
sentence because it is based on words, rather than whole 
sentences.  But the regulations governing evaluations of 
hearing loss disabilities require the use of that specific 
test.  38 C.F.R. § 4.85 (an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test).  And, as a lay person, the veteran is not competent to 
provide medical evidence as to the efficacy of that medical 
test.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).   

Nor does his dissatisfaction with that test warrant an extra-
schedular rating.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Extra-schedular evaluations are appropriate only when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There is no evidence of hospitalization for 
hearing loss issues so that factor does not require use of 
extra-schedular ratings.  As for marked interference with 
employment, the veteran testified that he works as a 
substitute teacher and since he can not hear the voices of 
young children any more, he now is limited to teaching older 
children.  The veteran provided no details as to the impact 
this limitation has had on employability.  That one statement 
does not establish that his disability has markedly 
interfered with his employment.  In any event, the record 
does not show an exceptional or unusual disability picture.  
The veteran testified that if he is close to the speaker, he 
can hear them.  If one of his ears is facing a speaker, he 
can hear them. But if several people are speaking, he has 
difficulty in hearing all the words of a sentence.  If 
someone whispers, he cannot hear them.  He must turn the 
television or radio volume louder in order to hear every 
word.  These are not extra-ordinary aspects of a hearing 
impairment.  Thus, the schedular criteria are adequate in 
these circumstances.  

Nor does application of the benefit-of-the-doubt doctrine 
change the evaluation here.  See 38 U.S.C.A. § 5107(b)(When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant); 38 C.F.R. § 4.3 (same).  But no reasonable 
doubt exists as to objective data from the audiometry 
examinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  When 
that data is applied against the tables in the regulations, 
the resulting disability rating is incontrovertible.  No 
increase is warranted.  

Finally, the veteran submitted evidence of a July 2002 
hearing test from an unidentified source.  No information is 
provided with that data to indicate whether the tests were 
performed by a state-licensed audiologist or whether the test 
results are from puretone audiometry tests.  No controlled 
speech discrimination test results were reported.  As a 
result, that data cannot not be used in determining the 
veteran's disability rating.  38 C.F.R. § 4.85(a).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
July 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran submit to VA the information 
describing additional evidence or the evidence itself.  
Although that letter did address what evidence was necessary 
with respect to the rating criteria or the effective date of 
an award for service connection, that information was sent to 
the veteran in a March 2006 letter.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the delay in sending 
him notice that complied with Dingess because that flaw was 
cured by March 2006, long before the February 2007 
supplemental statement of the case was issued.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  The claim was clearly readjudicated in 
that supplemental statement of the case because it applied 
the data from a more recent audiometry examination to the 
rating criteria.  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

The issue on appeal involves entitlement to a higher initial 
evaluation, an issue that did not arise until the veteran 
filed a notice of disagreement after the July 2003 rating 
decision.  Increased initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection, and a separate notice for downstream issues is 
not required when the veteran was provided adequate notice 
for the service connection claim.  VAOPGCPREC 8-2003.  In any 
event, the July 2003 rating decision identified the rating 
criteria that is applicable to the veteran's claim.  Thus, VA 
met its notification duty with respect to this veteran's 
claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and treatment records 
at VA medical facilities, by conducting two examinations, and 
by providing the veteran with the opportunity to present 
sworn testimony at a hearing before the Board.  

At the hearing before the Board, the veteran testified that 
if the Board determined that another audio examination were 
needed, he would be willing to be tested again.  When the 
record does not adequately reveal the current state of a 
claimant's disability, the fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination.  
Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995).  

The record does not show that his hearing has deteriorated 
since the July 2005 examination.  The mere passage of time, 
alone, does not render an examination inadequate.  Palczewski 
v. Nicholson, 21 Vet. App 174, 182 (2007).  When asked by the 
Board if his hearing had worsened since the last compensation 
and pension audio examination, the veteran twice could not 
say that he had noticed any difference.  And the record as a 
whole does not point to a rapidly deteriorating disability.  
Although almost three years had passed between the 
November 2002 audio examination and the July 2005 audio 
examination, the veteran's impairment level still was not 
compensable in July 2005.  And the veteran's description of 
his hearing ability-that he can hear people if his ear is 
pointed toward them and that he doesn't need people to talk 
loudly-supports the idea that his July 2005 examination 
adequately reveals the current state of his disability.  
Thus, VA met its duty to assist the veteran in obtaining 
evidence to support his claim.      


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


